DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  As this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 11-7-22 submission has been entered via the 11-28-22 RCE.

Response to Amendments
Applicant's 11-7-22 arguments vis-à-vis rejections under 35 U.S.C. 102(a)(1), simply stating that the rejections were addressed by the 11-7-22 claim amendments (which excluded TEPA and DETA from the claimed scope), have been fully considered and are persuasive in view of said amendments.  While said rejections are withdrawn, new rejections appear below, necessitated by said amendments.

Claim Interpretation
Claim 1’s recitation “for absorption of an acid gas in a biogas” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  Absent structural differences between a claim and a prior art material or article, a recitation of the claimed material or article’s intended use cannot alone patentably distinguish the claimed invention from the prior art.  See MPEP 2114 I-II, citing, e.g., Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987); MPEP 2111.02 II, citing Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”).  See also In re Zierden, 411 F.2d 1325, 1328 (CCPA 1969) (stating that “a mere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable”).  Thus, if the prior art structure/composition is capable of performing the intended use, as ‘652’s is as detailed below, it meets the claim.  See MPEP 2111.02 II, citing In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (citing, inter alia, In re Zierden).

Claim Objection
Claim 1 is objected to for the following informalities: “1-proanamine”, “N-propyl-proanamine” appear to be misspellings (and have been interpreted as such) of “1-propanamine” and “N-propyl-propanamine”, respectively.  Appropriate correction of the claimed language (and, if necessary, the corresponding language in the specification) is required, while avoiding introducing new matter.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA3032652 (published 8-9-18) (“’652”) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over the same.  Regarding claims 1 and 3-4, ‘652 discloses a solution for absorbing acid gases such as CO2, comprising water (a solvent) and the linear monoamines MDEA (a 3o amine) and 2-amino-2-methyl-1-propanol (“AMP”; a 1o amine having high steric hindrance); ‘652’s weight ratio of its 1o amine with high steric hindrance (i.e. AMP) to its 3o linear monoamine (i.e. MDEA) is “preferably set” in a range of 0.3-2.5 : 1.0 (i.e. its AMP is employed in amounts of 30-250 parts by weight with respect to 100 parts by weight of MDEA), overlapping and thus anticipating the claimed range.  See ‘652 at, e.g., par. 27, 31, 35, and 76; Table 1 (Ex. 15).  MPEP 2131.03 II.  See Ex parte Lee, 31 USPQ2d 1105, 1106 (BPAI 1993) (plurality opinion; expanded Board) (stating that a prior art range specifically discloses the endpoints thereof for purposes of anticipation under 35 U.S.C. 102).  Should it be argued that ‘652 does not disclose the overlap with the claimed concentration range with “sufficient specificity” to anticipate the same (Examiner does not agree with such a prospective argument; this additional and/or alternative ground of rejection is provided for completeness of the record), this nevertheless would not connote patentability, as the overlap between ‘652’s range and that claimed nevertheless renders the latter prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  MPEP 2144.05.
Regarding claims 8-9, as said claims merely further limit claim 1’s intended-use recitation, which has not been accorded patentable weight as detailed above, ‘652’s disclosures vis-à-vis claim 1 are considered to meet/satisfy claims 8-9 as well.  Additionally and/or alternatively, ‘652’s absorbent is used to absorb CO2.  See ‘652 at, e.g., par. 1 and 10-11.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘652.  Regarding claim 7, ‘652 teaches that its solutions comprise 47-55 wt% total amine content, i.e. linear monoamine(s) (MDEA and AMP in Ex. 15) content plus diamine content.  See ‘652 at, e.g., par. 57; Table 1.  Given the foregoing, as well as i) the low endpoint in ‘652’s 0.3-2.5 : 1.0 weight ratio range of its 1o amine with high steric hindrance (i.e. AMP) to its 3o linear monoamine (i.e. MDEA), i.e. its AMP is employed in amounts of 30-250 parts by weight with respect to 100 parts by weight of MDEA, and ii) the broad claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired MDEA content, such as within the claimed range, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 6, 2022
Primary Examiner
Art Unit 1736